One Clyde O. Thomas was taken into custody by the sheriff under and by virtue of a writ of ne exeat which was issued out of the circuit court of Alachua County in chancery in a suit therein pending. He was afterwards released upon giving bond with B. Thomas as surety, payable to the Governor of the State of Florida, and his successors in office and conditioned that he, the said Clyde O. Thomas, would not depart from the State of Florida, during the pendency of the said suit without leave of the circuit court.
An action was brought by the defendant in error against the said principal and surety, charging a breach of the condition of said bond. The defendant, B. Thomas, filed pleas to the declaration and the cause went to trial upon such pleas, which trial resulted in a verdict for the defendant in error and a judgment was rendered against Clyde O. Thomas and B. Thomas on the 13th day of June, 1928. On the 10th of August, 1928, a writ of error was taken at the instance of B. Thomas. This writ of error does not appear to have been recorded as required by Section *Page 610 
4624, Comp. Gen. Laws of Florida 1927, and there has been no appearance here by or for the defendant in error. This Court is therefore without jurisdiction of the defendant in error. Stone v. State ex rel. Lipscomb, 68 Fla. 248, 67 So. R. 163; McJunkins v. Stevens, 88 Fla. 559, 102 So. R. 756. The certificate of the clerk purporting to authenticate the transcript of the record is effective.
The writ of error must be and is hereby dismissed.